                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
 -------------------------------------------------------------- X       DATE FILED: 2/21/2020
 CONSTRUCTION LABORERS PENSION                                  :
 TRUST FOR SOUTHERN CALIFORNIA,                                 :
 GENE SAMIT and JOHN LANTZ, individually :
 and on behalf of all others similarly situated,                :          18-CV-7796 (VEC)
                                                                :
                                              Plaintiffs,       :                ORDER
                                                                :
                            -against-                           :
                                                                :
 CBS CORPORATION and LESLIE MOONVES, :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiffs, Defendant CBS Corp., and Defendant Leslie Moonves appeared

for an initial pretrial conference on February 21, 2020;

        IT IS HEREBY ORDERED that a conference is scheduled for March 20, 2020, at 10:00

a.m. at which the Court will enter a discovery schedule for class certification. A proposed Case

Management Plan and a joint letter outlining disagreements, if any, over the scope of such

discovery are due no later than March 13, 2020. The Parties must meet and confer in a good

faith effort to identify and resolve disputes before March 13, 2020.

SO ORDERED.
                                                                    ________________________
Date: February 21, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
